De-Linking TANF and Medicaid

DEPARTMENT OF HEALTH & HUMAN SERVICES
Health Care Financing Administration
Center for Medicaid and State Operations 7500 Security Boulevard Baltimore, MD 21244-1850
NOV 14 2000
Dear State Medicaid Director:
Recent studies and other evidence show that many families still believe that they need to be on welfare to
get Medicaid. Until welfare reform, many low-income families obtained health insurance through
Medicaid directly as a result of their eligibility for cash assistance programs. Now, however, as States
have moved to delink Temporary Assistance to Needy Families (TANF) and Medicaid, this
misconception appears to be a factor in the drop in Medicaid enrollment for children and families.
In order to assist you in counteracting this misconception, the Health Care Financing Administration
(HCFA) has contracted with Accent Media,Inc. to produce Public Service Announcements (PSAs) that
deliver the message that individuals do not need to be on welfare to receive Medicaid. We have produced
three English language PSAs in 30-second versions (one also in a 15-second version) for both English
radio and television. We have also produced three Spanish versions of the PSAs (one also in a 15-second
version) for both Spanish language radio and television.
These PSAs can serve to heighten awareness and make a strong start toward informing people that they
may be entitled to Medicaid benefits. Our goal for both the radio and TV PSAs is to assist States in getting
the message out to the public that individuals do not have to be on welfare to receive Medicaid.
In the PSAs, African American, Hispanic, and Caucasian actors representing different age groups and
genders speak directly about what having or not having Medicaid has meant to them. Plain language is
used to clarify the relationship between welfare and Medicaid. The PSAs conclude with the narrator
urging individuals to find out if they may be eligible to enroll in Medicaid.
Generic VHS copies of the PSAs (without specific program or toll-free information) are enclosed for
your viewing. We plan to launch the Medicaid campaign in January 2001. At this time, States may
file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd111400.asp (1 of 2)4/12/2006 1:14:40 PM De-Linking TANF and Medicaid

choose to market the PSAs on their own to complement the distribution plan being provided by Accent
Media (see enclosure). Betacam cassettes will be provided by Accent Media so that local TV stations can
copy a State s tape if they are interested in broadcasting the PSAs.
Accent Media will market these PSAs by telephone and fax to Spanish and English TV and radio
stations in major markets. The contractor will provide each State Medicaid
Page 2 State Medicaid Director

representative a model "pitch" letter. These PSAs will be in a competition with all the other PSAs that are
sent to stations everyday, therefore, it is crucial that each State Medicaid representative call their local
stations to explain how programmers can make a difference to their community by airing these programs.
If a station believes the message is important to its viewers, the PSAs will have a better chance of getting
on the air. They can also show the Beta copies in person and can make a copy or they can request a copy
directly from Accent Media. A call from a prominent local official to a station Community Affairs person
is the single most effective way to get a PSA on the air. So please call your local stations and make a
pitch.
We also will send out a press release announcing the four PSAs and why they are so significant. Our
hope is that reporters in some of the major newspaper markets report on these PSAs, increasing the
likelihood that they will receive air play.
I hope this provides you with a comprehensive description of our intentions in developing these PSAs, as
well as providing an understanding of the distribution/tracking and marketing process.
We hope you will choose to participate in the distribution plan we are offering. In order to do so, you
will need to provide us with your State specific toll-free number and program name information. To
date, 30 State Medicaid agencies have provided us with that information. For those States that have
already sent their information, we ask that you reverify the information to assure its accuracy. This
project is voluntary so if your State wishes to participate fully in this specific effort, we need your
information by close of business on Monday, November 27, 2000. Please send the information to Ms.
Heidi Shaner at the American Public Health Services Association. Her e-mail address is
Heidi_Shaner@Yahoo.com. The approach described in this letter by Accent Media will occur in your
State only if you elect to participate in the national distribution.
In the interim, if you have questions, please call Christopher Howe at (410) 786-2005, Nancy Olsen at
(410) 786-0617 or Mel Schmerler at (410) 786-3414. You may also e-mail them at Chowe@HCFA.gov,
Nolsen@HCFA.gov or Mschmerler@HCFA.gov.
Timothy M. Westmoreland Director
<% 'Sitewide navigation info / do NOT edit %>
file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd111400.asp (2 of 2)4/12/2006 1:14:40 PM

